DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Dunn (US 20090126914).

    PNG
    media_image1.png
    581
    911
    media_image1.png
    Greyscale
     
Regard to claim 1, Dunn discloses a liquid crystal display device comprising: 
a liquid crystal display panel [an electronic display 80] for displaying an image; 
a backlight unit [backlight panel 140] for irradiating light toward a rear surface of the liquid crystal display panel; 
a cover bottom [an electronic display housing 70] formed therein with a space in which the liquid crystal display panel and the backlight unit are installed; and 
a glass [a front glass 90 and second transparent front plate 130 may be laminated to front plate 90 to help prevent breakage of front glass 90 [0027]] attached to a front surface of the liquid crystal display panel to protect the liquid crystal display panel, 
wherein the liquid crystal display panel 80 and the backlight unit 140 are spaced apart from each other so that air moves (circulates) through a space between the liquid crystal display panel 80 and the backlight unit 140.  

Regard to claim 2, Dunn discloses the liquid crystal display device, wherein
the cover bottom 70 includes a rear cover [the base of the display housing 70] configured to separate a space in which the glass 90, the liquid crystal display panel 80, and the backlight unit 140 are installed from a space in which a circuit component that generates heat during driving is installed [various electronic components 200 as shown in Figs. 3 &5, fan 60 will also force fresh air past the heat generating components of the electronic display (e.g., the TFT layer, backlight, transformers, circuit boards, resistors, capacitors, batteries, power transformers, motors, illumination devices, wiring and wiring harnesses, and switches) to further improve the cooling capability of the cooling system [0043]], 
a circulation passage [with a cooling chamber fan 50] configured to cool the liquid crystal display panel 80 by circulating air inside a sealed space [a closed loop which includes a first gas chamber 30 (see FIG. 3) and a second gas chamber 40] around the backlight unit 140 is formed on a front side of the rear cover.  

Regard to claim 3, Dunn discloses the liquid crystal display device, wherein a cooling passage [with a fan 60 which may be positioned at the base of the display housing 70] configured to cool the rear cover by moving external air introduced through an inlet hole [at the fan 60] and discharge heat-exchanged air to an outside is formed on a rear side of the rear cover [heated exhaust air may exit through one or more apertures 179 located on the display housing 70].  

Regard to claim 4, Dunn discloses the liquid crystal display device, wherein
an internal fan [a cooling chamber fan 50] configured to circulate the air inside the sealed space 30/40 is installed in the circulation passage [the first gas chamber 30 is in gaseous communication with the second gas chamber 40], and 
an external fan [the fan 60] configured to introduce the external air of the liquid crystal display device into the liquid crystal display device and move the introduced air is installed in the cooling passage.  

Regard to claim 5, Dunn discloses the liquid crystal display device, wherein
a protrusion protruding toward the cooling passage to increase a contact area with the cooling passage is provided on the rear cover [the second gas chamber 40 protruding from the first gas chamber 30], and 
the internal fan [a cooling chamber fan 50] is installed on the protrusion [the second gas chamber 40] to circulate cooled air into a separation space between the liquid crystal display panel and the backlight unit.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang (US20170172016) discloses an outdoor display apparatus 1 including a case 10 forming an exterior and in which an opening 11a is provided in a front surface thereof; a glass 20 provided in the opening 11a of the case 10; and a display module 30 installed inside of the case 10 to display an image viewed through the opening 11a. An inlet 311 may be formed on the rear surface 12 of the case 10 so that air in the outside (hereinafter refer to as “external air”) is introduced into the inside of the case 10. 
Hanendel et al. (WO 9830134) discloses The cabinet has a cool plate in thermal contact with cooling elements and a fan circulating air through the cooling elements and the space above the cooling plate. The display case comprises a horizontal plate (6) covered by a transparent hinged lid (2) providing a sealed volume in which perishable goods may be stored and displayed. Thermoelectric Peltier elements (8) chill the plate through thermally conductive fins (9) through which air is circulated by a fan (15). A water-cooled heat exchanger (10) and pump (12) maintain the temperature of the hot junctions through a ventilated (20) heat exchanger (13). Apertures (16,17) allow the chilled air to be circulated over the enclosed volume above the cool plate. A wick (22) enables removal of condensed water vapour.
Kim et al. (US 20080089028) disclose a display apparatus having a casing, a backlight unit that is provided behind the liquid crystal display panel and has a light source that emits light; a shield cover that is provided behind the backlight unit and is supported by at least one of the backlight unit and the casing; and a cooling fan unit that is combined to the shield cover and supplies cooling air to the backlight unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871